DETAILED ACTION
	Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., U.S. PG-Publication No. 2021/0201018 A1, in view of Zhdanov et al., U.S. Patent No. 11,501,210 B1.

Claim 1
	Patel discloses a computer-implemented method, comprising: receiving, from a client device, a form image. Patel discloses "methods … for extracting information such as label-label values pairs from documents." Patel, ¶¶ 16-18. In one embodiment, the method "is capable of determining labels and corresponding label values in the unstructured documents such as invoices, bills, and so on irrespective of the format of said document." Id. at ¶ 25. The unstructured documents "include scanned documents of distinct formats" comprising page images. Id. at ¶ 32.
	Patel discloses obtaining a template indicating one or more fields to extract from the form image, wherein at least one field is associated with a set of candidate keys for the field.  Patel discloses obtaining an "extraction profile" (i.e. template) indicating "metadata fields to be extracted from the document" (i.e. one or more fields to extract from the form image) and "label text (including label name and synonyms for label names)" (i.e. a set of candidate keys for the field). Id. at ¶ 31.
	Patel discloses obtaining, from the form image, a set of phrases and obtaining locations of phrases. Patel discloses processing unstructured documents using image processing techniques to identify bounding box sections; in one embodiment, an hOCR technique is used to provide the "location of every word which is treated as a section." Id. at ¶ 32. In one embodiment, "the bounding box may include only text." Id. at ¶ 41. Accordingly, the bounding boxes containing text are construed as the claimed "set of phrases." 
	Patel discloses for the at least one field: determining key scores for phrases from the set of phrases, a key score for a phrase indicating a likelihood that the phrase is a key for the field on the form. Patel discloses that "the bounding boxes may be assessed to determine whether the label text (label name and/or label values) is present in the bounding boxes," wherein the label name is obtained from "the plurality of labels stored in the extraction profile." Id. at ¶ 36. The method can apply a "partial matching model" to the extracted text that calculates a "match ratio" (i.e. key score for a phrase indicating a likelihood that the phrase is a key for the field on the form). The match ratio represents the match percentage of a predefined label string (i.e. label name) from the extraction profile and a bounding box string from the document. The label is extracted from the bounding box "on determination of the level of matching between the text … and the label … is more than or equal to a predefined threshold." Id. at ¶¶ 46-52.
	Patel discloses identifying a set of candidate values for the field from the set of phrases; and identifying a set of neighbors for candidate values from the set of phrases. Patel discloses that "a bounding box having label value corresponding to the label is identified from amongst the plurality of bounding boxes." The bounding box having the label value is identified as "a bounding box neighboring the bounding box having the label." In one embodiment, "only relevant or likely neighboring bounding boxes may be considered for detecting presence of label value therein," wherein likely or relevant neighboring boxes are those "in a defined vicinity of the bounding box" containing the given label. Id. at ¶¶ 54-56. The likely or relevant neighboring boxes are construed as the claimed "set of candidate values for the field." 
	
	Patel discloses determining neighbor scores for the set of candidate values and the set of neighbors, a neighbor score for a candidate value and a respective neighbor determined from the key score for the neighbor and a spatial relationship of the neighbor to the candidate value.
In one embodiment, "an aggregate confidence score, that is indicative of the text being a label value for the label in the bounding box, is obtained." The aggregate confidence score (i.e. neighbor score) is obtained as a weighted sum including a proximity confidence score (Cproximity), indicating confidence "of the extracted value of the label in a neighboring bounding box." Id. at ¶ 82. The method calculates "the confidence score for a value of a label using neighbor proximity distance of centroid position of bounding box containing value field and centroid position of the bounding box containing corresponding label" (i.e. spatial relationship). Id. at ¶¶ 64-69. Patel discloses "using a nearest proximity neighbor criteria" to identify neighboring bounding boxes having the label value corresponding to a given label box, wherein the given label box was determined based on match ratio (i.e. key score). Id. at ¶¶ 93-100; FIG. 4.
	Patel discloses selecting a candidate value and a respective neighbor associated with a neighbor score. Patel discloses that the "calculated confidence scores may be utilized for determining label values corresponding to labels (or label-label value pairs 336)." Id. at ¶ 91. The label-label value pairs are construed as the disclosed key-value pairs.
	Patel does not expressly disclose selecting a candidate value and a respective neighbor associated with a neighbor score above a threshold, and setting the selected candidate value as a value of the field and the selected neighbor as the key of the field.
	Zhdanov discloses selecting a candidate value and a neighbor with a score above a threshold, and setting the selected candidate value as a value of the field and the selected neighbor as the key of the field. Zhdanov discloses methods for identifying key value pairs in a document and determining an associated confidence for each key value pair. Zhdanov, 3:60-4:56. In one embodiment, a user interface 900 is presented to review a task associated with key value pair extraction, wherein "the user may simply request that key value pairs be reviewed, determined, or extracted from the content." The method determines an "identification value 906" representing "a confidence score for deciding if two identified fields have a key value relationship." UI 900 enables the user to "select an identification value 906" representing threshold confidence in the field (i.e. key) and a "quality value 908" representing threshold confidence in the value. Key value pairs below the thresholds may trigger a human review. Conversely, key value pairs above the threshold are determined or extracted from the content. Id. at 33:17-14:65.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the label-label value pair identification method of Patel to incorporate the determination of key-value pairs using a confidence threshold as taught by Zhdanov. One of ordinary skill in the art would be motivated to integrate the determination of key-value pairs using a confidence threshold into Patel, with a reasonable expectation of success, in order to "increase the confidence and accuracy of the ML models" used to extract key-value pairs from documents. Zhdanov, 2:34-61.

Claim 2
	Patel discloses wherein the key score for a phrase is determined by performing string matching between the phrase and the candidate keys associated with the field to determine a degree of similarity between the phrase and the candidate keys. The method can apply a "partial matching model" to the extracted text that calculates a "match ratio" (i.e. key score for a phrase indicating a likelihood that the phrase is a key for the field on the form). The match ratio represents the match percentage of a predefined label string (i.e. label name) from the extraction profile and a bounding box string from the document. The label is extracted from the bounding box "on determination of the level of matching between the text … and the label … is more than or equal to a predefined threshold." Patel, ¶¶ 46-52.

Claim 3
	Patel discloses wherein the neighbors for a candidate value have locations on the form image within a threshold distance from a location of the candidate value. In one embodiment, "only relevant or likely neighboring bounding boxes may be considered for detecting presence of label value therein," wherein likely or relevant neighboring boxes are those "in a defined vicinity of the bounding box" containing the given label. Patel, ¶¶ 54-56. A 'defined vicinity' of a location is analogous to a threshold distance from a location.

Claim 4
	Patel discloses wherein at least a part of information included in the template for the form image is received from the client device. Patel discloses that the method includes "defining, via one or more hardware processors, an extraction profile comprising a set of labels for which values are to be extracted from the unstructured document." Patel, ¶ 5. Further, Patel discloses that the method can be implemented in a network client-server environment comprising client device hardware processors. Id. at ¶¶ 26-28.

Claim 5
	Patel discloses wherein identifying the set of candidate values further comprises: determining a data type of the at least one field by assigning the at least one field to at least one of a predetermined set of categories; and selecting a subset of phrases in the set of phrases that match the data type of the at least one field as the candidate values of the at least one field. Patel discloses that the extraction file defines a "valid data type for value of the labels." Id. at ¶ 31. In one embodiment, "the matching between the label text and the label value may be performed based on a data type of the label text and the label value" (e.g. requires specific format, numerals, characters, etc.). Id. at ¶¶ 54; 56; 100.

Claim 6
	Patel discloses wherein the spatial relationship of the neighbor to the candidate value is determined based on a combination of a distance between a location of the candidate value and a location of the respective neighbor on the form image and an angle between the location of the candidate value and the location of the respective neighbor on the form image. In one embodiment, the deep learning model utilized to obtain a predicted label value corresponding to the label considers the "Angle in degrees of line joining left, top point of the document and Centroid point of the bounding box containing label" and "Angle in degrees of line joining left, top point of the document and Centroid point of the bounding box containing value." Patel, ¶ 86.

Claim 7
	Zhdanov discloses providing the key for the at least one field and the value for the at least one field to a user of the client device. In one embodiment, a user interface 900 is presented to review a task associated with key value pair extraction, wherein "the user may simply request that key value pairs be reviewed, determined, or extracted from the content." Zhdanov, 33:17-14:65. The user can operate the content review service from a user client device 108. Id. at 7:5-61.

Claims 8-14
	Claims 8-14 recite a medium storing instructions for performing the steps of the method recited in claims 1-7. Accordingly, claims 8-14 are rejected as indicated in the rejection of claims 1-7.

Claims 15-20
	Claims 15-20 recite a system configured to perform the steps of the method recited in claims 1-6. Accordingly, claims 15-20 are rejected as indicated in the rejection of claims 1-6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 1, 2022